          Case 3:21-cv-01029-WHO Document 25 Filed 04/27/21 Page 1 of 4




 1   Abbas Kazerounian (SBN 249203)
     ak@kazlg.com
 2   KAZEROUNI LAW GROUP, APC
     245 Fischer Ave., Suite D1
 3   Costa Mesa, CA 92626
     Tel: (800) 400-6806 / Fax: (800) 520-5523
 4
     C. Richard Newsome, admitted pro hac vice
 5   newsome@newsomelaw.com
     William C. Ourand, Jr., admitted pro hac vice
 6   ourand@newsomelaw.com
     NEWSOME MELTON, PA
 7   201 S. Orange Ave., Suite 1500
     Orlando, FL 32801
 8   Tel: (407) 648-5977

 9   William F. Cash, III, pro hac vice to be filed
     bcash@levin.com
10   LEVIN PAPANTONIO RAFFERTY
     316 S. Baylen Street
11   Pensacola, Florida 32502
     Tel: (850) 435-7059
12
     Attorneys for Plaintiffs
13   TINISHA MILLER and ROBIN MCCOY

14   Amir Nassihi (SBN 235936)
     anassihi@shb.com
15   SHOOK, HARDY & BACON L.L.P.
     555 Mission Street, Suite 2300
16   San Francisco, CA 94105
     Tel: (415) 544-1900 | Fax: (415) 391-0281
17
     Attorneys for Defendant
18   NISSAN NORTH AMERICA, INC.

19                                    UNITED STATES DISTRICT COURT

20                                 NORTHERN DISTRICT OF CALIFORNIA

21                                          SAN FRANCISCO DIVISION

22   TINISHA MILLER and ROBIN MCCOY,                              Case No. 3:21-cv-01029-WHO
     individually and on behalf of those similarly
23   situated,                                                    JOINT STIPULATION AND PROPOSED
24                                                                ORDER TO CONTINUE RESPONSIVE
                    Plaintiffs,                                   PLEADING DEADLINES AND CASE
25                                                                MANAGEMENT CONFERENCE IN
            v.                                                    LIGHT OF AMENDED PLEADING
26
     NISSAN NORTH AMERICA, INC.,
27
                   Defendant.
28
                                                              1
                                                                            STIPULATION AND PROPOSED ORDER
                                                                                     Case No.: 3:21-cv-01029-WHO
                    1" = "1" "4829-7662-0775 v1" "" 4829-7662-0775 v1
           Case 3:21-cv-01029-WHO Document 25 Filed 04/27/21 Page 2 of 4




1             Pursuant to Civil Local Rule 6-2 Plaintiffs Tinisha Miller and Robin McCoy (“Plaintiffs”)

2    and Defendant Nissan North America, Inc. (“Nissan”) (collectively “the Parties”), by and through

3    their respective counsel of record, hereby stipulate as follows:

4             WHEREAS, the parties have conferred concerning Nissan’s anticipated response to the

5    complaint, and its potential challenges;

6             WHEREAS, without waiving any claims, defenses, or arguments, Plaintiffs intend to file an

7    Amended Complaint;

8             WHEREAS, without any waiver of substantive claims, arguments, or defenses by either

9    Plaintiffs or Nissan, both Parties believe allowing Plaintiffs to amend their Complaint in response

10   to Nissan’s concerns could save time and resources, and limit the scope of potential motion

11   practice;

12            WHEREAS, Parties are also separately conferring on a potential motion to compel

13   arbitration, and are working together to secure and analyze the relevant agreements for further

14   conferrals. Parties agree that, should Nissan move to compel arbitration, parties would confer on a

15   reasonable briefing schedule to allow Plaintiffs at least sixty (60) days for their opposition brief,

16   and Nissan at least thirty (30) days for its reply.

17            WHEREAS, to allow Parties additional time to assess and discuss the amended complaint

18   and discuss the issues in this case, Parties also respectfully request that this Court continue the
19   Case Management Conference presently scheduled for May 18, 2021 at 2:00 p.m. in Courtroom 2

20   to August 18, 2021, in the same department of this Court, or on the next date available for this

21   Court.

22            NOW, THEREFORE, IT IS HEREBY AGREED AND STIPULATED by and between the

23   Parties, through their respective counsel,

24                •    Plaintiffs shall file their Amended Complaint on or before May 13, 2021.

25                •    Nissan shall file its Motion to Dismiss the Amended Complaint on or before June

26                     18, 2021.
27
                                                           2
28                                                                      STIPULATION AND PROPOSED ORDER
                                                                                 Case No.: 3:21-cv-01029-WHO

     1" = "1" "4829-7662-0775 v1" "" 4829-7662-0775 v1
           Case 3:21-cv-01029-WHO Document 25 Filed 04/27/21 Page 3 of 4




1                 •    Plaintiffs shall have until July 16, 2021 for their opposition to Nissan’s Motion to

2                      Dismiss.

3                 •    Nissan would have until July 31, 2021 for its reply brief.

4                 •    The hearing on Nissan’s motion to dismiss shall be on August 18, 2021.

5                 •    The Initial Case Management Conference in this case is continued from May 18,

6                      2021 to August 18, 2021.

7

8

9
     Dated: April 27, 2021                                    KAZEROUNI LAW GROUP, APC
10
                                                              By: Abbas Kazerounian_____
11                                                                Abbas Kazerounian
12
                                                              Attorneys for Plaintiffs
13                                                            TINISHA MILLER and ROBIN MCCOY
14

15   Dated: April 27, 2021                                    SHOOK HARDY & BACON L.L.P.

16                                                            By:   Amir Nassihi
                                                                    Amir Nassihi
17
                                                              Attorneys for Defendant
18                                                            NISSAN NORTH AMERICA, INC.

19

20   IT IS SO ORDERED.
21
     Dated: April 27, 2021                        _______________________________________
22                                                      HONORABLE WILLIAM H. ORRICK
23

24

25

26
27
                                                          3
28                                                                       STIPULATION AND PROPOSED ORDER
                                                                                  Case No.: 3:21-cv-01029-WHO

     1" = "1" "4829-7662-0775 v1" "" 4829-7662-0775 v1
           Case 3:21-cv-01029-WHO Document 25 Filed 04/27/21 Page 4 of 4




1                                             SIGNATURE ATTESTATION

2             Pursuant to N.D. Cal. L.R. 5-1(i)(3), I, Amir Nassihi, attest that I have obtained authorization

3    from the above signatories to file the above-referenced document. I declare under penalty of perjury

4    under the laws of the United States of America that the foregoing is true and correct.

5
              Executed: April 27, 2021                       /s/ Amir Nassihi
6                                                            Amir Nassihi
7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
                                                         4
28                                                                      STIPULATION AND PROPOSED ORDER
                                                                                 Case No.: 3:21-cv-01029-WHO

     1" = "1" "4829-7662-0775 v1" "" 4829-7662-0775 v1
